No question of the validity of section 113 of the Alcoholic Beverage Control Law (Cons. Laws, ch. 3-B) is before us, since the petitioner-appellant has not given notice of its intention to review the intermediate order of the Appellate Division upholding the provisions of that section. (Civ. Prac. Act, § 580; Cohen, Powers of the Court of Appeals, § 70.)
The appeal should be dismissed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Appeal dismissed. *Page 25